DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms “APPLE WATCH”, “IPHONE”, and “BLUETOOTH” (p. 23, 25), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 2, 6, 12 objected to because of the following informalities: 
Claims 1, 2, 6, and 12 recite the limitation “and/or” which creates multiple interpretations of this and dependent claims, based on interpretations of the claim using “and”, “or”, or both. Furthermore, claims 1, 6, and 12 do not appear to be proper and/or” with either “and” alone or “or” alone.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the claim limitation “at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data” fails to further limit the subject matter of claim 1. Claim 1 recites the following:
“transmitting to a brain of a patient, with at least one transducer, acoustic signals;
receiving from the brain, with the at least one transducer, data acquired from the brain”.

Similarly, regarding claim 10, the claim limitation “at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data” fails to further limit the subject matter of claim 6. Claim 6 recites the following:
“at least one transducer that transmits to the brain of a person acoustic signals and receives data acquired from the brain”.
It appears that claim 6 “inherently” claims a single “transducer” which already performs both transmitting acoustic signals and receiving data. Therefore claim 10 is rejected for failing to further limit claim 6.
Similarly, regarding claim 14, the claim limitation “at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data” fails to further limit the subject matter of claim 12. Claim 12 recites the following:
“transmitting to a brain of a patient, with at least one transducer, acoustic signals; 
receiving from the brain, with the at least one transducer, data acquired from the brain”.
It appears that claim 12 “inherently” claims a single “transducer” which already performs both transmitting acoustic signals and receiving data. Therefore claim 14 is rejected for failing to further limit claim 12.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mathematical concept. Claims 2-5 are rejected by virtue of dependency on claim 1. Similarly, claims 7-11 and 13-15 are rejected by virtue of dependency on claims 6 and 12, respectively.
Regarding claims 1, 6, and 12, the claims recite the limitation determining intracranial pressure of the person from the acquired data.
The limitation of determining intracranial pressure of the person from the acquired data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic transducer components. That is, other than reciting “transmitting” and “receiving” “with at least one transducer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “transmitting” and “receiving” “with at least one transducer” language, “determining” in the context of this claim, and in light of the specification, encompasses the user calculating the 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a transducer to transmit acoustic waves and receive data. The transducer in both steps is recited at a high-level of generality (i.e., as a generic transducer performing a generic transducer function of transmitting acoustic signals into and receiving data from a subject to determine a pressure within the subject) such that it amounts no more than mere instructions to apply the exception using a generic transducer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a transducer to perform the determining step amounts to no more than mere instructions to apply the exception using a generic transducer component. Mere instructions to apply an exception using a generic transducer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mourad (US Pat. Pub. 20050015009 A1) (hereinafter “Mourad”) in view of Lenhardt (US Pat. Pub. 20030199784 A1) (hereinafter “Lenhardt”).

Regarding claim 1, Mourad teaches a method (Mourad claim 1) comprising: 
transmitting to a brain of a patient, with at least one transducer, acoustic signals (“an acoustic force is applied by an acoustic transducer, at a predetermined frequency, to displace the brain tissue at a desired location, such as at the surface of the brain” (Mourad [0049], also see claim 1)); 
receiving from the brain, with the at least one transducer, data acquired from the brain (“Acoustic properties of tissue, including blood, blood vessel walls, tissue in proximity to blood flow, and other tissue sites, may be determined, for example, by collecting acoustic scatter data using an ultrasound transducer aimed at, or having a focus on an intracranial blood vessel” (Mourad [0056]); also “A single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector, or separate source and detector transducers or transducer arrays may be provided.” (Mourad [0217])), and
determining ICP of a subject based on at least two variable inputs”, one of the variable inputs is derived from “acquiring acoustic data from a target site on an intracranial blood vessel of the subject” (Mourad claim 1); examiner interprets the “variable inputs” analogous to the acquired data, and notes “ICP” is an abbreviation of intracranial pressure (Mourad [0002])),
but fails to teach information related to standing waves, distribution of acoustic modes, frequency response, and/or impulse/transient response.
Applicant should be made aware that Mourad recites “ICP prediction may be implemented using linear filters, including those with both infinite impulse response (IIR) and finite impulse response (FIR) properties” (Mourad [0090]), and the use of “frequency response” in ICP prediction (Mourad [0090]). Mourad also identifies prior art wherein “blood pressure measurements made using the passive or active acoustic modes are described” (Mourad [0201]).
However, in the same field of endeavor, Lenhardt teaches the reception of information related to standing waves, distribution of acoustic modes, frequency response, and/or impulse/transient response (“Standing waves, that is, incoming waves canceling reflected waves, were measured by modifying the cerebral spinal fluid pressure analysis system of the present invention.” (Lenhardt [0063]; also see fig. 4B and associated par.)); and 
determining, from the acquired data, intracranial pressure of the person (“determining the intracranial pressure based on the amplitude of the received signal” Lenhardt claim 1); the “received signal” is comprised of standing waves (Lenhard [0061]-[0063], fig. 4B and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Mourad as outlined above to receive data from the brain including information related to standing waves as taught by Lenhardt. Changes in intracranial blood pressure can improve the identification of conditions such as head trauma (Mourad [0010-0011]), and monitoring standing waves allows for the accurate identification of brain resonance harmonics (Lenhardt [0063]).

Regarding claim 2, Mourad in view of Lenhardt teach the method of claim 1. Lenhardt further teaches determining the intracranial pressure includes assessing changes in amplitude, bandwidth, and/or frequency of the standing waves (“determining the intracranial pressure based on the amplitude of the received signal” (Lenhardt claim 1, [0061]-[0063], fig. 4B and associated par.); the “received signal” is comprised of standing waves (see claim 1 rejection)).

    PNG
    media_image1.png
    273
    888
    media_image1.png
    Greyscale

Bandwidth (audio band), frequency of standing waves (green circle) measured (Lenhardt fig. 4B, annotated)
Lenhardt [0019]). Furthermore, monitoring changes in intracranial blood pressure can improve the identification of conditions such as head trauma (Mourad [0010-0011]).

Regarding claim 3, Mourad in view of Lenhardt teach the method of claim 1. Mourad further teaches transmitting (“The electronics interface component provided in connection with data acquisition component 116 may be a hard-wired interface component that relies on contact with a mating interface component in structure 112, or it may be provided as a wireless interface communications component.” (Mourad [0249], fig. 11B and associated par.); examiner interprets the “wireless interface communications component” as structure which transmits data to an external device with a processor), to an external device with a processor for determining the intracranial pressure (“a controller component having data processing storage and/or display capability” (Mourad [0245]; also see “separate controller component” and “remote controller component” [0246]-[0249]) and “acoustic transducer arrays may communicate with the controller component by means of one or more detachable cables, or using a radio frequency, infrared or other wireless technology” (Mourad [0245])), the acquired data.

    PNG
    media_image2.png
    395
    434
    media_image2.png
    Greyscale

The “single use acoustic data acquisition unit 116” (red square, Mourad [0248]) is physically isolated from and remotely transmits to the “structure 112” (purple square, Mourad [0248]), which communicates to the controller component (interpreted as an external device with a processor) (Mourad fig. 11B, annotated)
	
Alternatively regarding claim 3, Lenhardt teaches transmitting (“a wireless connection” (Lenhardt [0054])), to an external device with a processor (“control and analysis unit 130” (Lenhardt [0054]) and further “computer 270” (Lenhardt [0056], fig. 2)) for determining the intracranial pressure, the acquired data (Lenhardt figs.1, 2 and associated par.; the “computer 270” performs analysis of the “frequency output” (acquired data) to obtain an estimate of CSF pressure (intracranial pressure) (Lenhardt [0056], figs. 1, 2 and associated par.; also see claim 9)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Mourad in view of Lenhardt to transmit the acquired data to an external device with a processor for determining the intracranial pressure. Doing so would enable the external device to be integrated with other clinical devices and provide meaningful information to professional clinicians (Mourad [0066]).

Regarding claim 4, Mourad in view of Lenhardt teach the method of claim 1. Mourad further teaches the at least one transducer includes a first transducer for transmitting the acoustic signals (“an acoustic force is applied by an acoustic transducer, at a predetermined frequency, to displace the brain tissue at a desired location, such as at the surface of the brain” (Mourad [0049], also see claim 1)) and receiving the acquired data (“A single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector” (Mourad [0217]) and “an acoustic signal emitted from said oscillating target tissue is measured using an ultrasound transducer” (Mourad claim 9); also see fig. 7 and associated par.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Mourad in view of Lenhardt to use a first transducer for transmitting the acoustic signals and receiving the acquired data. A single transducer allows the use of pulse repetition frequencies to induce oscillation in a target (e.g. the brain), creating acoustic signals relating to tissue properties (Mourad [0054]).
Regarding claim 5, Mourad in view of Lenhardt teach the method of claim 1. Mourad further teaches at least one transducer includes a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data (“separate source and detector transducers or transducer arrays may be provided” (Mourad [0217]; also see claims 20, 32); examiner interprets a distinctly separate first and second transducer performing the same claimed functions from the “source” transducer (first transducer) and “detector” transducer (second transducer)). 
Mourad [0245]).

Regarding claim 6, Mourad teaches a device (“A system for determining the ICP of a subject” (Mourad claim 25)) comprising: 
at least one transducer (“the data acquisition component comprises an acoustic transducer array” (Mourad claim 26); examiner interprets the “transducer array” is comprised of at least one transducer) that transmits to the brain of a person acoustic signals (“an acoustic force is applied by an acoustic transducer, at a predetermined frequency, to displace the brain tissue at a desired location, such as at the surface of the brain” (Mourad [0049])) and receives data acquired from the brain (“a data acquisition component mountable to a subject's body surface and having at least one acoustic source element and at least one acoustic detector element” (Mourad claim 25); examiner interprets the data acquisition component comprising at least one transducer element which sends acoustic signals to and acquires data from the brain (Mourad [0217])), and
determining, from the acquired data, intracranial pressure of the person (“determining ICP of a subject based on at least two variable inputs”, and “a first Mourad claim 25); see rejection to claim 1),
but fails to teach information related to standing waves, distribution of acoustic modes, frequency response, and/or impulse/transient response.
Applicant should be made aware that Mourad recites “ICP prediction may be implemented using linear filters, including those with both infinite impulse response (IIR) and finite impulse response (FIR) properties” (Mourad [0090]), and the use of “frequency response” in ICP prediction (Mourad [0090]). Mourad also identifies prior art wherein “blood pressure measurements made using the passive or active acoustic modes are described” (Mourad [0201]).
However, in the same field of endeavor, Lenhardt teaches the reception of information related to standing waves, distribution of acoustic modes, frequency response, and/or impulse/transient response (“Standing waves, that is, incoming waves canceling reflected waves, were measured by modifying the … present invention.” (Lenhardt [0063]; also see fig. 4B and associated par.)); and 
determining, from the acquired data, intracranial pressure of the person (“determining the intracranial pressure based on the amplitude of the received signal” (Lenhardt claim 1); the “received signal” is comprised of standing waves (Lenhard [0061]-[0063], fig. 4B and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mourad as outlined above to receive data from the brain including information related to standing waves as taught by Lenhardt. Changes in intracranial blood pressure can improve the identification of Mourad [0010-0011]), and monitoring standing waves allows for the accurate identification of brain resonance harmonics (Lenhardt [0063]).

Regarding claim 7, Mourad in view of Lenhardt teach the device as claimed in claim 6. Lenhardt further teaches the device is wearable by the person (“an adjustable headband”, “headband 100” (Lenhardt claim 9, [0053], fig. 1 and associated par.); examiner interprets the “headband” as a wearable device i.e. meant to be worn on the head of the subject).

    PNG
    media_image3.png
    613
    706
    media_image3.png
    Greyscale

Figure of headband (100) with transducers (110), in communication with a “control & analysis unit” (Lenhardt fig. 1)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mourad in view of Lenhardt to be wearable by the person. Such a device does not require trained personnel or machinery to “steer” the acoustic devices over a target surface (Mourad [0218]), and can be modified to fit multiple users (Lenhardt [0054]).

Regarding claim 9, Mourad in view of Lenhardt teach the device as claimed in claim 6. Lenhardt further teaches the device is portable (“an adjustable headband”, “headband 100” (Lenhardt claim 9, [0053], fig. 1 and associated par.); examiner interprets the “headband” as a portable device (e.g. the headband can be moved or carried)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mourad in view of Lenhardt to be portable, because the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952)).

Regarding claim 10, Mourad in view of Lenhardt teach the device as claimed in claim 6. Mourad further teaches at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data (“A single acoustic transducer, or a single acoustic transducer array may be operated both as a source and a detector” (Mourad [0217]); also see rejection to claim 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Mourad in view of Lenhardt to use a first transducer for transmitting the acoustic signals and receiving the acquired data. A single transducer allows the use of pulse repetition frequencies to induce oscillation in a target (e.g. the brain), creating acoustic signals relating to tissue properties (Mourad [0054]).

Regarding claim 11, Mourad in view of Lenhardt teach the device as claimed in claim 6. Mourad further teaches at least one transducer includes a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data (“separate source and detector transducers or transducer arrays may be provided” (Mourad [0217]); examiner interprets a distinctly separate first and second transducer performing the same claimed functions from the “source” transducer (first transducer) and “detector” transducer (second transducer)). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Mourad in view of Lenhardt to use a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data. An advantage of transducer array systems (which are comprised of a plurality of transducer elements) is that they are relatively high power and inexpensive, and capable of performing multiple acoustic functions (Mourad [0245]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mourad in view of Lenhardt, and further in view of Giftakis (US Pat. Pub. 20100121214 A1) (hereinafter “Giftakis”).
Regarding claim 8, Mourad in view of Lenhardt teach the device as claimed in claim 6,
but neither reference teaches the device is implantable within a skull of the person.
subdurally implanted pressure sensors” (Giftakis [0006], [0049]; also see claims 16, 19)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mourad in view of Lenhardt to be implantable within the brain of the subject as taught by Giftakis. Doing so can improve the care of seizures by facilitating the integration of the device with electrical stimulation therapy units, which can help manage seizures by applying electrical stimulation at the implantation sites (Giftakis [0004-0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giftakis in view of Lenhardt.
Regarding claim 12, Giftakis teaches at least one non-transitory computer-readable storage medium storing processor- executable instructions (“a computer-readable medium comprising instructions” (Giftakis [0018])) that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform (“instructions cause a programmable processor to perform any part of the techniques described herein” (Giftakis [0018])) the acts of: 
transmitting to a brain of a patient (“Leads 20 may also be placed within brain 28 to position pressure sensor” (Giftakis [0049])), with at least one transducer (“piezoresistive pressure transducers” (Giftakis [0049]); examiner interprets the “pressure sensor” to be a “piezoresistive pressure transducer” (Giftakis [0049]));
Giftakis [0049])), data acquired from the brain; and determining, from the acquired data, intracranial pressure of the person (“pressure sensors 25, 27 are capable of sensing pressure changes within cranium 32” (Giftakis [0049])),
but fails to teach the use of acoustic signals or receiving data acquired from the brain including information related to standing waves, distribution of acoustic modes, frequency response, and/or impulse/transient response; and determining, from the acquired data, intracranial pressure of the person.
However, in the same field of endeavor, Lenhardt teaches the reception of information related to standing waves, distribution of acoustic modes, frequency response, and/or impulse/transient response (“Standing waves, that is, incoming waves canceling reflected waves, were measured by modifying the … present invention.” (Lenhardt [0063]; also see fig. 4B and associated par.)); and 
determining, from the acquired data, intracranial pressure of the person (“determining the intracranial pressure based on the amplitude of the received signal” (Lenhardt claim 1); the “received signal” is comprised of standing waves (Lenhard [0061]-[0063], fig. 4B and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer-readable storage medium taught by Giftakis as outlined above to receive data from the brain including information related to standing waves as taught by Lenhardt. Doing so allows a user to “determine relatively long-term trends in the intracranial pressure, which may indicate Giftakis [0007]), and monitoring standing waves allows for the accurate identification of brain resonance harmonics (Lenhardt [0063]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giftakis in view of Lenhardt, and further in view of Mourad.
Regarding claim 13, Giftakis in view of Lenhardt teach the computer-readable storage medium of claim 12,
but neither reference above teaches determining the intracranial pressure includes providing the acquired data to a machine learning model trained to predict the intracranial pressure.
However, in the same field of endeavor, Mourad teaches determining the intracranial pressure (“system for determining the ICP of a subject” (Mourad claim 25)) includes providing the acquired data to a machine learning model trained to predict the intracranial pressure (“The non-linear relationship between blood vessel and/or blood flow properties may be derived, for example, based on non-linear empirical analytical methods such as the use of Hidden Markov Models, Support Vector Machines, Artificial Neural Networks, cellular automata and non-linear filters, as well as non-linear numerical methods.” (Mourad [0062]); examiner interprets “the non-linear relationship between…blood flow properties” comprises intracranial pressure, which is determined using machine learning models (“Hidden Markov Models, Support Vector Machines, Artificial Neural Networks, cellular automata and non-linear filters, as well as non-linear numerical methods”).
Mourad [0094]).

Regarding claim 14, Giftakis in view of Lenhardt teach the computer-readable storage medium of claim 12. Lenhardt further teaches transducers (“transducers 110” (Lenhardt [0054], fig. 1) for transmitting the acoustic signals,
but neither of the references above teach a first transducer for transmitting the acoustic signals and receiving the acquired data.
However, in the same field of endeavor, Mourad teaches at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data (“A single acoustic transducer, or a single acoustic transducer array may be operated both as a source and a detector” (Mourad [0217]); also see rejections to claims 4, 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer-readable storage medium taught by Giftakis in view of Lenhardt to implement a single transducer element for transmitting and receiving as taught by Mourad. A single transducer allows the use Mourad [0054]).

Regarding claim 15, Giftakis in view of Lenhardt teach the computer-readable storage medium of claim 12, 
but neither reference teaches a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data.
However, in the same field of endeavor, Mourad teaches wherein the at least one transducer includes a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data (“separate source and detector transducers or transducer arrays may be provided” (Mourad [0217]); examiner interprets a distinctly separate first and second transducer performing the same claimed functions from the “source” transducer (first transducer) and “detector” transducer (second transducer), see rejections to claims 5, 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer-readable storage medium taught by Giftakis in view of Lenhardt to to use a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data. An advantage of transducer array systems (which are comprised of a plurality of transducer elements) is that they are relatively high power and inexpensive, and capable of performing multiple acoustic functions (Mourad [0245]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gand (US Pat. Pub. 20190183403 A1): Gand teaches an apparatus for collecting cerebral data using ultrasound and a machine learning classification process for detecting neurocognitive disorders.
Rosengart (US Pat. Pub. 20190175141 A1): Rosengart teaches a system, method and memory for monitoring brain pulsatility using headgear and ultrasound.
Maltz (US Pat. Pub. 20180296182 A1): Maltz teaches an apparatus and method for noninvasively measuring intracranial pressure using ultrasound to compare measurements between arterial walls and adjacent tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793